McMurray, Presiding Judge.
Defendant was tried before a jury and convicted of robbery. This appeal followed the denial of defendant’s motion for new trial. Held: Defendant contends the State’s eyewitness testimony was insufficient to authorize the jury’s finding that he committed the robbery. This assertion is without merit.
Determinations of witnesses’ credibility, including the accuracy of eyewitness identification, are within the jury’s exclusive province. Norris v. State, 258 Ga. 889, 890 (1) (376 SE2d 653) (1989). Our role [as an appellate court] is limited to evaluating the sufficiency of the evidence, not reweighing it. Pardo v. State, 215 Ga. App. 317 (1) (450 SE2d 440) (1994).
Jones v. State, 232 Ga. App. 630 (502 SE2d 557). The victim’s testimony that defendant assaulted and robbed him is sufficient to authorize the jury’s finding that defendant is guilty, beyond a reasonable doubt, of the crime charged in the case sub judice. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Andrews and Ruffin, JJ, concur.